DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 2, and 18-24 are currently pending.
Claims 3-17 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (US 3247587).

Re Clm 1: Howeth discloses a hose fitting assembly (see Figs. 1-6) comprising: 
a nipple (12) that includes a first end that is insertable into a hose (see Fig. 1, the end to the right which contains 18) and a second end opposite to the first end (see Fig. 1, the end to the left), nipple mating threads (19) located between the first and second ends (see Fig. 1), and a shoulder (the shoulder that 11 abuts in Fig. 1 to the left of 19) that is located between the mating threads and the second end (see Fig. 1) and that projects radially outward relative to the nipple mating threads (see Fig. 1); 
a nut (13) positioned over the second end of the nipple (see Fig. 1); and 
a shell (11) positioned over the first end of the nipple (see Fig. 1) that includes shell mating threads (the threads that mate with 19), 
wherein the shell is threaded onto the nipple by a threaded connection of the nipple mating threads and the shell mating threads until the shell meets the shoulder (see Fig. 1); 
wherein when the shell is threaded onto the nipple the shoulder operates to prevent further rotation of the shell, and the resulting torque of the interaction of the shell against the shoulder locks the shell in place and provides a seal against leakage from the hose fitting assembly (see Fig. 1, the shell is made to or is capable of being threaded onto the nipple where the shoulder operates to prevent further rotation of the shell and the resulting torque of the interaction of the shell against the shoulder locks the shell in place and provides a seal against leakage from the hose fitting assembly); and 
wherein the shell has a shaped threaded end that includes the shell mating threads on an inner surface of the threaded end and an outer surface of the threaded end is shaped such that in an assembled state the shaped threaded end locks against the shoulder (see Fig. 1, the shell is made to or is capable of being in an assembled state and the shaped threaded end locks against the shoulder).  
Howeth fails to disclose hex-shaped, even though Howeth discloses flats that appear to be hex-shaped, Howeth does not explicitly indicate a hex-shaped.
A hex-shaped structure is a common structural configuration which allows a tool to be implemented on a structure in order for force to be applied so that said structure can be tighten, alternatively, so that a tool can securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
The examiner is taking Official notice that hex-shaped is old and well known, for the purpose of allowing a tool to be implemented on a hex-shaped structure in order for force to be applied so that said structure can be tighten, alternatively, for providing a structural arrangement which would yield the same predictable result of allowing a tool to securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had hex-shaped, for the purpose of allowing a tool to be implemented on a hex-shaped structure in order for force to be applied so that said structure can be tighten, alternatively, for providing a structural arrangement which would yield the same predictable result of allowing a tool to securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.


    PNG
    media_image1.png
    434
    693
    media_image1.png
    Greyscale


Re Clm 2: Howeth discloses the nipple includes a shell locating planar surface (1001, see above) that extends from the nipple mating threads towards the second end to a second planar surface (1002, see above), wherein the shell locating planar surface and the second planar surface have different diameters (see above) so as to meet to form the shoulder (see above).  
Re Clm 18: Howeth discloses the nut has an external surface that is shaped, and the hex-shaped outer surface of the threaded end of the shell provides a counter to tightening the nut onto equipment (see Fig. 1).  
Howeth fails to disclose hex-shaped, even though Howeth discloses flats, Howeth does not explicitly indicate hex-shaped flats.
A hex-shaped structure is a common structural configuration which allows a tool to be implemented on a structure in order for force to be applied so that said structure can be tighten, alternatively, so that a tool can securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
The examiner is taking Official notice that hex-shaped is old and well known, for the purpose of allowing a tool to be implemented on a hex-shaped structure in order for force to be applied so that said structure can be tighten, alternatively, for providing a structural arrangement which would yield the same predictable result of allowing a tool to securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had hex-shaped, for the purpose of allowing a tool to be implemented on a hex-shaped structure in order for force to be applied so that said structure can be tighten, alternatively, for providing a structural arrangement which would yield the same predictable result of allowing a tool to securely hold said structure during installation so that said structure is not damaged during an applied force to the joint.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 19: Howeth discloses wherein the shell includes a crimping end (the end containing 22) opposite from the threaded end that can be crimped onto the hose (the end is made to or is capable of being crimped), wherein an inner surface of the crimping end includes structures (the inner ribs of 22) on an outer layer (17) of the hose when the shell is crimped onto the hose (see Figs. 1 and 4).  
Howeth fails to disclose barbs that bite into, even though Howeth discloses ribs that appear to extend into the outer surface of the hose.
Barbs that bite into a hose is a common structural configuration which allows for the securing of mating members, alternatively, such a structural configuration would have yielded the same predictable result of forming a leak free joint where the mating members are firmly secured together.
The examiner is taking Official notice that barbs that bite into is/are old and well known, for the purpose of securing mating members together, alternatively, such a structural configuration would have yielded the same predictable result of aiding in the forming a leak free joint where the mating members are firmly secured together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had barbs that bite into, for the purpose of securing mating members together, alternatively, such a structural configuration would have yielded the same predictable result of aiding in the forming a leak free joint where the mating members are firmly secured together.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.


    PNG
    media_image2.png
    430
    693
    media_image2.png
    Greyscale


Re Clm 20: Howeth discloses wherein the shell and nipple are made of a material, and the threaded connection of the shell and nipple form a material-to-material seal (at 2001, where to structures are round and abut at 2001 around the perimeter, thus forming at least a dust seal).  
Howeth fails to disclose metal.
Metal is a common structural material that has been used in making fittings for at least 100 years, metal is strong, readily available, resilient, and can withstand wear and impact damage, for the purpose of providing a material which is readily available, its properties or known, its cost are relatively low, and it can withstand wear and impact damage.
The examiner is taking Official notice that metal is/are old and well known, for the purpose of providing a material which is readily available, its properties or known, its cost are relatively low, and it can withstand wear and impact damage.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had metal, for the purpose of providing a material which is readily available, its properties or known, its cost are relatively low, and it can withstand wear and impact damage.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 21: Howeth discloses wherein the nipple includes outer ribs (see the radially projecting members, 18) adjacent to the first end that provide a friction fit when the first end of the nipple is inserted into the hose (see Figs. 4 the end of 12 where 11 has not been crimped).  
Re Clm 22: Howeth discloses wherein the nipple mating threads and the shell mating threads are threads.  
Howeth fails to disclose left-handed, even though Howeth discloses threads, Howeth does not explicitly indicate that the threads are left-handed.
Left-handed is a common structure which aids in the retention of mating threaded structures when other rotatable structures are being assembled, for the purpose of retaining mating threaded structures when other rotatable structures are being assembled.
The examiner is taking Official notice that left-handed is old and well known, for the purpose of retaining mating threaded structures when other rotatable structures are being assembled, alternatively, such a configuration would have yielded the same predictable result of securely fastening members together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had left-handed, for the purpose of retaining mating threaded structures when other rotatable structures are being assembled, alternatively, such a configuration would have yielded the same predictable result of securely fastening members together.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 23: Howeth discloses that the nipple includes an external planar surface (3001, see below)  that extends from the second end towards the first end to a second planar surface; the external surface and the second planar surface have different diameters so as to meet to form a step (at 27); and the nut includes a lip (at 26) such that in an assembled position, the step acts as a stop against the lip of the nut to prevent movement of the nut off of the second end of the nipple (the step is made to or is capable of acting as a stop against the lip of the nut to prevent movement of the nut off of the second end of the nipple).  


    PNG
    media_image3.png
    430
    693
    media_image3.png
    Greyscale


Re Clm 24: Howeth discloses wherein the nut has an inner threaded surface (see above, the threads) and an inner planar surface (3002) adjacent to the inner threaded surface (see above), and with the inner threaded surface of the nut extending beyond the second end of the nipple for attachment to equipment.  
Howeth fails to disclose in the assembled position the inner planar surface of the nut rests against the external planar surface of the nipple.
In this instance, there are a limited number of options as to the fit of the nut on the nipple, either the two planar surfaces touch or they do not touch, and such is merely a design chose.  Having mating surfaces touch aid in enhancing the fit, form, or function of the joining members.  Where members touch the play between the mating members is reduced which can aid in assembly, reduction in the possibility of leaks or unwanted joint separations, and so on.
The examiner is taking Official notice that having members that rest against each other is old and well known, for the purpose of enhancing the fit, form, or function of the joining members; where members touch the play between the mating members is reduced which can aid in assembly, reduction in the possibility of leaks or unwanted joint separations, alternatively, such a configuration would have yielded the same predictable result of allowing mating members to be joined together and to then be assembled to form a joint member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Howeth, to have had in the assembled position the inner planar surface of the nut rests against the external planar surface of the nipple, for the purpose of enhancing the fit, form, or function of the joining members; where members touch the play between the mating members is reduced which can aid in assembly, reduction in the possibility of leaks or unwanted joint separations, alternatively, such a configuration would have yielded the same predictable result of allowing mating members to be joined together and to then be assembled to form a joint member.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 6 in lines 6-24, that claim 3 should be examined as it was introduced under PCT rules.
This is now a moot point because a Supplemental response was filed on 02/17/2022 which canceled claims 3-17, the claims in question, and introduced new claims 18-24 on 02/17/2022.
Applicant argues, on page 6 in line 25 through page 12 line 6, that Howeth does not disclose “wherein the shell has a hex-shaped threaded end that includes the shell mating threads on an inner surface of the threaded end and an outer surface of the threaded end is hex shaped such that in an assembled state the hex-shaped threaded end locks against the shoulder”, because the hex-shaped structure does not extend across the entire threaded end, that the Official notice is improper because the examiner’s position is improper because one would not know that the hex-shaped structure extends across the entire threaded end (in other words, has not demonstrated the Official notice in context of the claimed invention and taught in the prior art), and that Howeth disclose different functionality and usabilities, with regards to the robustness of the connection.  As for the left handed threads the examiner has not demonstrated in the context of the claims the use of left handed threads, the functionality of lefthanded threads, and why lefthanded threads would be used.
This is not persuasive.  
Applicant is directed towards the language of the claim, which recites “wherein the shell has a hex-shaped threaded end that includes the shell mating threads on an inner surface of the threaded end and an outer surface of the threaded end is hex shaped such that in an assembled state the hex-shaped threaded end locks against the shoulder”.  The claim language indicates that there is a shell that has a structure called  “a hex-shaped threaded end”, where the “a hex-shaped threaded end” has “mating threads on an inner surface of the threaded end” and “an outer surface of the threaded end is hex shaped”.  The claim language does not require that the entire outer surface of the threaded end be “hex-shaped”, but rather, an outer surface of the threaded end is hex shaped, in other words, the threaded end has a (or at least one) hex-shaped structure on the outer surface.  Where does the claim require that the entire outer surface be hex-shaped?  It does not, the claim merely requires that on the outer surface a (or at least one) hex-shaped structure exists. 
Howeth discloses a shell that has an end that is threaded and which appears to have a (or at least one) hex-shaped structure on the outer surface, thus, Howeth has a threaded end that could be called a hex-shaped threaded end, in light of the Official notice.  The examiner is not using the Official notice to illustrate that the entire threaded end is externally hexed in shape because the claim does not require such, as suggested by the applicant.  The examiner is using the Official notice to illustrate a hex-shape is old and well known for the structure of Howeth that already appears to be hexed in nature.
This  “a hex-shaped threaded end” of Howeth, in light of the Official notice, in an assembled state locks against the shoulder, as set forth in the rejection above.
It is noted that Howeth, in light of the Official notice taken, would also have the same claimed functionality and/or usabilities of the device, with regards to the robustness of the connection, because Howeth has all the claimed structural elements to have/perform the claimed functionality and/or usabilities of the device, with regards to the robustness of the connection.
The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant failed to adequacy traverse the examiner’s assertion of Official notice.  Applicant misunderstood the rejection being made and thus did not specifically point out the supposed errors in the examiner’s action, and applicant did not also state why the noticed of fact is not considered to be common knowledge or well-known in the art.  
The examiner used the Official notice to illustrate a hex-shape is old and well known for the structure of Howeth that already appears to be hexed in nature and not for teaching a hex-shape that extends across the entire outer surface. 
See MPEP 2144.03.
Also, there is no requirement that the Official notice be demonstrated in context of the claimed invention and taught in the prior art.  However, a hex-shaped structure is an instantly and an unquestionably well-known shape/structure.
Applicant’s arguments, with regards to the left handed threads, are not commensurate with the scope of the claim with regards to their arguments directed towards the functionality and/or usabilities of the lefthanded threads.
Also, there is no requirement that the Official notice be demonstrated in context of the claimed invention and taught in the prior art.  However, left handed threads are instantly and an unquestionably well-known structure(s).
The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant failed to adequacy traverse the examiner’s assertion of Official notice.  Applicant did not specifically point out the supposed errors in the examiner’s action, and applicant did not also state why the noticed of fact is not considered to be common knowledge or well-known in the art.  Merely indicating that an Official notice is not proper and challenging said Official notice is insufficient in overcoming an Official notice taken. 
The examiner used the Official notice to illustrate/teach that left handed threads are old and well known, and it is noted that the structure of Howeth already appears to disclose threads. See MPEP 2144.03.
As for the other Official notice statements taken in the rejection(s) above, and not argued or specifically argued by the applicant, henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.
As for the claims not specifically argued, they will stand or fall with the claim(s) from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/03/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679